Citation Nr: 1634847	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-06 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability 
as a result of delayed notification/treatment for prostatic adenocarcinoma by the Department of Veterans Affairs from September 2010 to March 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2013, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  The Veteran was advised in a letter dated in July 2016, of his right to a second Board hearing before another judge and to let  VA know whether he wanted a second hearing within thirty days of the date of the letter.  In July 2016, the Veteran waived his right to a second hearing.  

In April 2015, the Board remanded the case to the RO for additional development.  The case is once again before the Board.


FINDINGS OF FACT

The Veteran does not have additional disability resulting from carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA for failing to communicate a diagnosis of prostatic adenocarcinoma and to provide medical treatment for prostatic adenocarcinoma from September 2010 to March 2011.


CONCLUSION OF LAW

The criteria for disability compensation under 38 U.S.C.A. § 1151 for additional disability as a result of delayed notification/treatment for prostatic adenocarcinoma have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and medical opinion reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

In November 2014, in accordance with 38 U.S.C.A. § 7109, and 38 C.F.R. § 20.901(d), the Board requested an advisory medical opinion from an independent medical expert (IME) in prostate oncology.  In January 2015, the Board provided the Veteran and his representative a copy of the opinion and afforded the Veteran opportunity to submit additional argument and evidence.  The Veteran submitted a statement in January 2015 responding to the IME opinion.

In April 2015, the Board remanded the case to the RO for additional development.  The requested private medical records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 for additional disability as a result of delayed treatment after VA Medical Center personnel failed to inform him of a diagnosis of prostate adenocarcinoma for an approximate six month period. 

When a veteran suffers additional disability as the result of surgical or medical treatment by VA, disability compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was caused by VA treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the surgical or medical treatment; or the additional disability was not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

Under 38 C.F.R. § 3.361, to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, it must be shown that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider. 

Under 38 C.F.R. § 3.361(c), a claim based on additional disability due to surgical or medical treatment must meet the causation requirements.  To establish causation, the evidence must show that the VA's treatment caused the additional disability.  Merely showing that a Veteran received treatment and that the Veteran has an additional disability does not establish cause.  Id. 

VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose   and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is    the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361. 

Whether the proximate cause of an additional disability is an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk   of that event was the type of risk that a reasonable health care provider would   have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d).

Liability under 38 U.S.C.A. § 1151 may also be established if VA furnished treatment without the informed consent of the Veteran or his representative in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.

Pursuant to 38 U.S.C.A. § 1151, entitlement to benefits based on the a delay in a diagnosis requires a determination that (1) VA failed to diagnose or treat a disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of       the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2010).  

A VA operative report dated September 15, 2010, shows that the Veteran underwent a transurethral resection of the prostate (TURP).  The report does not indicate that the surgeons observed any evidence of cancer during the procedure.  The pre- and post-operative diagnoses were benign prostate hypertrophy.  Before the surgery, the Veteran signed a document that he gave his consent to the surgery and that it was explained to him how treatment could help him and that things that could go wrong.  He was also informed of alternatives including what would happen if there was no treatment.  He was advised of potential problems that could arise during recuperation.  He also learned that the TURP may result in a finding of an unsuspected cancer by the pathologist who reviewed the removed tissue possibly requiring further treatment depending on the nature of the cancer.  

On September 17, 2010, prostate adenocarcinoma was diagnosed.  It was described as Gleason's grade 3+4 (score 7) tumor involving 15 to 20 percent of the prostate tissue   (10 of 53 chips) with perineural invasion and nodular hyperplasia.  The diagnosis note indicated that the patient needed to be notified of the results so that treatment options could be discussed with the Urology Chief.

A VA outpatient treatment record dated October 1, 2010, shows that the prostate cancer was moderately differentiated but the presence of residual tumor could not be assessed.  There was no distant metastasis.  On October 7, 2010, the Veteran returned for a follow up to the TURP procedure reporting that he was pleased with the outcome and he was doing well, including a plan to return to work the following week.  There is no indication that the Veteran was notified of his prostate cancer diagnosis. 

On March 30, 2011, the Veteran returned for a routine physical with no complaints.  At that time, he was informed that he had previously been diagnosed with prostate cancer.  The medical provider apologized to the Veteran for the delay in telling him about the delayed diagnosis.  Treatment options were then discussed with the Veteran, including surgery or radiation as the best options but also hormonal therapy, brachytherapy, and cryotherapy.  The Veteran was also offered the option of postponing therapy for just a little longer.  

A VA outpatient treatment record dated April 13, 2011 shows that the Veteran was assessed to have intermediate grade prostate cancer with a normal prostate-specific antigen (PSA).  Perineural invasion was noted which predicts a somewhat higher risk     of extraprostatic extension.  It was also noted that "unfortunately there was a delay in communicating his cancer diagnosis to him until [March 30, 2011]."  He was offered the option of a radical retropubic prostatectomy or external beam radiation therapy.  The note indicated radiation would involve nine weeks of therapy.  Side effects to the bladder and rectum as well as impotence were discussed.

In June 2011 the Veteran underwent a radical prostatectomy and bilateral pelvic lymphadenectomy at the Mayo Clinic in Rochester, Minnesota.  The tumor was confined to the prostate without involvement of the extraprostatic tissue or seminal vessels but there were positive margins over 0.1 cm along the right and left bladder base.  Thereafter, his physicians at the Mayo Clinic continued to monitor the Veteran, who for the most part continued to have measurable levels of PSA.  For a while, these levels remained stable but began to rise.  The medical records do not show any evidence of metastasis, including a negative bone scan in June 2011.  

In August 2011, a VA examiner reviewed the file and addressed whether the Veteran sustained increased disability as a result of the delay in communicating and treating his diagnosis of prostate cancer.  The VA examiner concluded there was no medical evidence of additional disability as a result of the delay in sharing the pathology findings of prostate adenocarcinoma with the Veteran.  Stated another way, the treatment options  and his clinical prognosis had not changed as a result of the delay of communicating pathology results. 

A letter from the Veteran's treating physician dated in August 2013 indicates that he has had a significant decreased quality of life after the procedure. 

In September 2014, a VA oncology physician observed that the Veteran did not have any symptoms which could be attributed to prostate cancer.

In November 2014, the Veteran saw a radiation oncologist who noted that after the surgery, the Veteran has done well with good urinary control and no major problems except the elevated PSA.  The PSA, however, was now 0.36 ng/mL and while there was no absolute level for a diagnosis of biochemical recurrence of the prostate cancer, given his positive margin, the radiation oncologist recommended radiation to the prostatic fossa.  The Veteran received custom intensity-modulated external beam radiation therapy (IMRT) to better spare the surrounding bladder, bowel, and rectum soft tissue and bony structures as well as reduce any short term and long term morbidity.  The course of treatment occurred in December 2014 and January 2015 in 38 treatments.  The Veteran tolerated the procedure moderately well.  

In November 2014, the Board requested an advisory medical opinion from an independent medical expert (IME) in prostate oncology.  The Board requested the IME opinion because the VA examiner did not discuss what treatment options would have been available to the Veteran for his cancer as staged in September 2010 compared to the cancer as staged at the time of his eventual treatment in June 2011.  The IME responded in December 2014.  The IME is a board certified radiation oncologist with a primary expertise in management of prostate cancer. 

The Board asked the following questions, with the following responses by the IME.  

(1)  What treatment options would have been available to the Veteran for his prostate adenocarcinoma as staged in September 2010 compared to the cancer as staged at the time of his eventual treatment in June 2011?

The IME noted the Veteran was offered a comprehensive list of appropriate treatment options in April 2011, and the Veteran was fully informed in his decision to choose to undergo a prostatectomy instead which is well known to carry a risk of urinary incontinence and decreased quality of life.  He also concluded that there is no evidence or clinical principle to suggest the patient's options for treatment of his Gleason's score 7 intermediate risk prostate cancer would have changed over the six month period of delay.

(2)  Is it as likely as not that the Veteran suffered additional disability that probably would have been avoided if the proper diagnosis had been timely communicated in September 2010 and treatment rendered earlier than     when eventually communicated on March 30, 2011 resulting in a radical prostatectomy and bilateral pelvic lymphadenectomy in June 2011.  If so what additional disability did he suffer?

In answer to the second question, the IME concluded that it is less likely than not that a six month delay contributed to an increase in treatment related morbidity.  The patient's urinary incontinence and decreased quality of life were consequences of the surgical procedure itself and not the cancer.  Unfortunately, the prostatectomy was unable to clear all of the tumor margins which likely explains the persistence of PSA following prostatectomy.  

The IME then stated:  

Given his persistent PSA following prostatectomy the standard of care at this point is to offer pelvic radiotherapy to address his residual disease.  It   is possible though not certain that this may cause more side effects than     he already has.  One could argue that the 6 month delay in reporting the diagnosis contributed to the risk of having a positive margin at the bladder neck which has led him to consider post prostatectomy pelvic radiotherapy.  While not impossible, I believe it is less likely than not that his prostate cancer over a 6 month between September 2010 and March 2011 grew into  a location of the bladder to have caused the surgeon to miss some of the tumor and leave the patient in a situation to consider additional treatments.

In a January 2015 statement, the Veteran stated he chose surgery over radiation because if he had radiation first, a recurrence of the prostate cancer meant he had to have surgery and a second course of radiation therapy would not be an option.  The Veteran testified that even if told initially, he would have chosen surgery.  

Upon review of the record, the Board finds the preponderance of the probative evidence is against the claim.  The Veteran argues that had VA informed him of his cancer diagnosis shortly after the pathology report on September 17, 2010 he would not have had his post-operative complications of the prostate cancer.  He asserts the prostate cancer grew into a different location that resulted in the radiation treatment, which means a spread of the cancer due to the six month period of delay that would have been avoided with timely communication and earlier treatment.  The Board understands the Veteran to be referring to the prostatic fossa, which received IMRT, as a different site than the where the original tumor was removed in March 2011.  As discussed above, there has been no evidence of metastasis of the prostate cancer.  It appears the Veteran is referring to the radiation oncologist in 2014 initiating treatment to the prostatic fossa.  The oncologist, however, referred to the positive margins of the bladder base as a reason to initiate IMRT and carefully calibrated his treatment to avoid damage to surrounding tissue such as the bladder and rectum.  Fossa is defined as a trench, cannel, or hollow place.  Dorland's Illustrated Medical Dictionary 746 (31st ed. 2007).  The Board therefore understands the oncologist as referring to the space where the prostate was located, i.e., the site of the original tumor and not an indication the cancer had spread to a different location.  

Under 38 C.F.R. § 3.361 to establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part caused additional disability, it must be shown that the VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the surgical or medical treatment without the Veteran's informed consent.

The Veteran is only claiming residuals of prostate cancer as a result of VA delay following his TURP treatment.  The Veteran was informed about this possibility of cancer being found after surgery.  In addition, he learned the cancer diagnosis may require treatment but also indicates it may not require any treatment at all.  The Board finds VA complied with 38 C.F.R. § 17.32.  From this the Board concludes the surgical and medical treatment or lack of further treatment by VA were within the scope of the Veteran's informed consent.

Here, there is no question the Veteran has prostate cancer.  However, the threshold question in this 38 U.S.C.A. § 1151 claim is whether the Veteran suffered an additional disability due to the delay, i.e., cancer that had hastened or worsened     in the six month period causing the Veteran to suffer residuals or symptoms that probably would have been avoided if he had been timely told of the prostate cancer treatment and treatment initiated 

After a careful review of the file, the Board concludes that the Veteran has not suffered an additional disability due to the delay in communicating the cancer diagnosis and resulting treatment.  In that sense, the Veteran's theory is similar to contending a failure to diagnose the cancer resulted in the cancer becoming worse and/or the Veteran suffered a disability that probably would have been avoided with earlier diagnosis and treatment.  Roberson, supra.  

As noted earlier, absent a finding of a lack of fault by VA, the mere occurrence      of VA treatment, or here lack of treatment, and that the Veteran has an additional subsequent disability does not establish a claim under 38 U.S.C.A. § 1151 (a).  See 38 C.F.R. § 3.361(c).  The Board notes that when informed of his diagnosis, the Veteran was informed of treatment options, which included waiting even longer than the six months delay.  He was also offered surgery or radiation therapy and has testified that he still would have chosen surgery first if informed of the diagnosis in September or October 2010.  His caregivers determined he had a good result from the June 2011 surgery regarding bladder function and other physical symptoms.  There is no probative medical opinion indicating there would have been an even better recovery with earlier surgery.  

As to radiation therapy, the VA radiation oncologist in April 2011 explained that it would have involved nine weeks of therapy, which is roughly the same amount of time he received in December 2014 and January 2015.  There is no evidence to suggest that the radiation therapy was more intense or involved higher levels of radiation than the Veteran would have received absent the delay in communication in 2010 and 2011.  

After a review of the record, a VA physician and an independent medical expert specializing in prostate cancer management concluded that it is less likely than not that a six month delay contributed to an increase in treatment related morbidity.  They also concluded that there is no evidence or clinical principle to suggest the Veteran's options for treatment of his Gleason's score 7 intermediate risk prostate cancer would have changed over the 6 month period.  Stated another way, the treatment options and his clinical prognosis had not changed as a result of the delay of communicating pathology results.  The Board finds the medical opinions of      the VA physician and IME persuasive evidence against the claim, and finds the IME opinion to be most probative in this matter.  See Nieves-Rodriquez v. Peake,  22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion reached in the opinion).

While the Veteran believes that his current residuals from prostate cancer are related to VA's communication delay, as a lay person, the Veteran has not      shown that he has specialized training sufficient to render such an opinion.          See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and progression of prostate cancer are matters not capable of lay observation, and require medical expertise to determine.  
Thus, the Veteran's own opinion regarding the etiology or status of his current prostate cancer and residuals is not competent medical evidence.  The Board finds the medical opinions of record to be significantly more probative than the Veteran's lay assertions.  There are no medical opinions to the contrary.  

For the reasons set forth above, the Board concludes that the preponderance of     the probative evidence is against a finding that the Veteran suffered additional disability due to the delay of communicating the cancer diagnosis or in starting treatment.  Accordingly, the preponderance of the evidence is against the claim,   and the claim is denied.  As the preponderance of the evidence is against the    claim, benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability as  a result of delayed notification/treatment for prostatic adenocarcinoma by VA from September 2010 to March 2011, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


